Citation Nr: 1549174	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness and
tingling of the hands.

2.  Entitlement to service connection for a disability manifested by numbness and
tingling of the feet.

3.  Entitlement to service connection for a disability manifested by heart
palpitations.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for a disability manifested by high cholesterol.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for stress fractures of the feet.

8.  Entitlement to service connection for stress fractures of the legs.

9.  Entitlement to service connection for left knee disability.

10.  Entitlement to service connection for papillary necrosis.

11.  Entitlement to service connection for temporomandibular joint disorder.

12.  Entitlement to service connection for a lump on the left cheek.

13.  Entitlement to service connection for right ankle disability.

14.  Entitlement to service connection for a disability manifested by pelvic pain.

15.  Entitlement to service connection for fecal incontinence.

16.  Entitlement to service connection for urinary incontinence.

17.  Entitlement to service connection for hernia of the abdominal wall.

18.  Entitlement to service connection for a lump in the left breast.

19.  Entitlement to service connection for a nerve injury of the right check.

20.  Entitlement to service connection for a disability manifested by rectal bleeding.

21.  Entitlement to service connection for hemorrhoids.

22.  Entitlement to service connection for sprain of the right thumb.

23.  Entitlement to service connection for psychiatric disability.

24.  Entitlement to service connection for paving stone degeneration.

25.  Entitlement to an initial evaluation in excess of 50 percent for obstetric
rectocele.

26.  Entitlement to an initial evaluation in excess of 20 percent for cystocele.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Nashville Tennessee Department of Veterans Affairs (VA
Regional Office (RO).

The Veteran testified before the undersigned at a videoconference hearing held in August 2015.  During the hearing, the record was held open for 30 days in order that the Veteran may submit additional evidence in connection with her claims.  No additional evidence was submitted.

In March 2010, the RO granted service connection for obstetric rectocele and cystocele, and assigned a combined 50 percent evaluation effective June 23, 2009.  The Veteran, in November 2010, disagreed with this evaluation and requested separate evaluations for each condition.  In January 2015, the RO granted separate evaluations, with obstetric rectocele evaluated as 50 percent disabling, and cystocele evaluated as 20 percent disabling, each effective June 23, 2009.  In March 2015, the Veteran expressed disagreement with the 20 percent evaluation assigned the cystocele.  As the 20 percent rating was assigned during the course of the appeal for the combined rectocele/cystocele disorder, the matter of the proper evaluation to be assigned the disorder is on appeal.

The issues, other than the issue of entitlement to service connection for high cholesterol, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's high cholesterol constitutes a laboratory finding and is not a disability for which VA benefits can be granted; the high cholesterol is not a manifestation of an underlying disorder.


CONCLUSION OF LAW

The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

In a July 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was not provided with a VA examination in connection with the claim decided herein.  However, as there is no evidence that there is a disability beyond the laboratory finding of high cholesterol, a VA examination is not warranted.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, the Board notes that, beyond records submitted by the Veteran, the Veteran's service treatment records could not be obtained.  In cases such as these, where the service treatment records and/or service personnel records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).            

II. Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 , 3.304, 3.306.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310.  In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought. In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).

The record confirms the Veteran has high cholesterol.  Service treatment records dated in August 2002 and May 2003 show that her cholesterol and LDL readings were above normal.  The evidence, however, does not show that the Veteran has any underlying disability resulting in the high cholesterol.  High cholesterol, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.   See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The record in this case contains no evidence suggesting that hyperlipidemia causes the Veteran any impairment of earning capacity, or that the hyperlipidemia is a symptom of an underlying pathology.  Although high cholesterol may be evidence of underlying disability or may later cause disability, neither of which is the case here, service connection may not be granted for the laboratory finding itself.  The law does not provide benefits for elevated laboratory findings without a disability.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In view of the foregoing, the Veteran's claim of service connection for high cholesterol must be denied as the preponderance of the evidence is against the claim.


ORDER

 Entitlement to service connection for high cholesterol is denied.


REMAND

With respect to a higher evaluation for rectocele and for cystocele, the Board notes that the most recent VA examination in connection with the claims is dated in December 2009.  The Veteran has also testified to leakage, uterine prolapse, and other symptoms that may warrant additional evaluation on an extraschedular basis.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of the service-connected disability and in order to identify all symptoms associated with the condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  

With respect to the Veteran's service connection claims, she testified and submitted statements indicating that her service-connected hypothyroidism affects her heart and that she has daily heart palpitations as a result.  She also indicated that palpitations may be a residual effect of her previous hyperthyroidism.  In this regard, the Board notes that the Veteran's service treatment records note complaints of heart palpitations in connection with hyperthyroidism, and medications therefor, in September through November, 2002, and March, April and December, 2003.  Palpitations and frequent PACs on EKG were noted.  October 2001 Holter Monitor testing was negative.  The Veteran was diagnosed with graves' disease and a thyroidectomy was performed in April 2003.  

The Veteran also indicated that she has had numbness and tingling in the hands and feet since her thyroidectomy in 2003.  She indicated that she has had problems with her right foot falling asleep since a right ankle injury in 1998.  The Veteran testified that her endocrinologist stated that this may be a result of her thyroidectomy in 2003 and that perhaps this may be the result of a calcium deficiency.  With respect to her feet, the Veteran testified that a VA podiatrist identified neuromas of both feet.  The Veteran reported that she had numbness and tingling of the extremities in service and that this may be a result of her service-connected back disability.  In this regard, the Board notes that the Veteran had complaints of numbness and tingling in a finger, along with headaches, in May 2002. 

With respect to the right hip, the Veteran indicated that she injured her hip in 1998 and has pain in that hip several times a month.  She reported that the pain gets bad
enough to wake her up at night.  A June 2007 service treatment note indicated complaints of right hip pain for two days.  The pain was noted to be constant.

The Veteran reported that a stress fracture in both legs was discovered in 1998 and confirmed with a bone scan.  A stress fracture in both feet was also noted to have been discovered in 1998 and also confirmed with a bone scan.  She indicated that she has had pain in her legs and feet ever since.   

The Veteran reported that her left knee was injured in 1997 and that she has had problems with the knee since that time.  She noted that she received a profile for her right ankle in service, but not a separate profile for her knee, as the right ankle profile covered the same activities.  The Veteran indicated that the knee has been recently treated with a steroid shot, but that she still has pain.  The Veteran also reported that she suffered an avulsion fracture on the right talar bone in 1998 while running in PT.  She reported that she stepped in a hole and fractured her right ankle.  The Veteran indicated that she was originally diagnosed with a bad sprain but that later x-rays showed a fracture.  The Veteran reported pain since that time as well as repeated sprains.  She was placed on profile and reported that she could not run without shooting pain; she noted that the pain continues to this day.  The Veteran's service treatment records indicate that, as a 28 year old, the Veteran injured her right ankle and left hip in a fall in October 1998.  Other October through December, 1998 treatment records note a sprained right ankle and physical therapy for this injury.  The Veteran had continuing complaints of right ankle pain with brace in 1999.  She was placed on profile in June 1999.  An April 2000 treatment note indicated avulsion fracture, talar bone.  A general medical problems list in 2008 indicated knee and joint pain.

The Veteran reported that she sprained her right thumb in 2007 and continues to have problems with it.  The Veteran testified before the Board that she has soreness and problems with her grip.  Service treatment records in May 2007 indicate complaints of pain in the right thumb for 2 days after the Veteran fell in the shower and caught herself with her right arm.     

The Veteran reported that she started having allergy problems in 1997, and that she takes medication for this.  The Veteran testified that she was prescribed medication for this in service, and that she had treatment for URIs, allergic rhinitis and sinusitis in service

Per the Veteran, a lump in her left breast was discovered in 2004, although mammograms were indicated to be normal.  An August 2002 treatment record noted palpable 2x5 cm  mobile nodule at the areola.  An ultrasound of this area was normal.  

The Veteran reported that she has papillary necrosis as a result of a procedure in August 2005 on her right kidney to break up a kidney stone.  She reported pain since the procedure.  She also indicated that she was provided radiology results stating she has papillary necrosis.  She reported that she was told that this was a dead spot like scarring in her kidney that will not get better.  Finally, the Veteran indicated that she has chronic renal pain.

With respect to temporomandibular joint disorder, the Veteran states that she was diagnosed with this condition after multiple dental procedures starting in 1998.  The Veteran reported that her jaw constantly pops every time she opens or closes her mouth, that she cannot eat anything that is really chewy or hard, and that she has jaw pain, neck pain, and headaches.  She indicated that sometimes her jaw locks in place.  Similarly, the Veteran reported a lump in her left cheek since 1998 and that her inner cheek swells.  In addition, the Veteran contends that she suffered a nerve injury in her right cheek, as a result of injections during dental procedures.  She reports that this has caused a loss sensation as well as pain.  The Veteran's service treatment records indicated that, in June 1997, the Veteran was seen for facial pain, left upper jaw, numbness/paresthesias, following a root canal on tooth number 13.  Atypical facial pain was noted, possible trigeminal (V2 distribution) irritation related to dental disease or multiple dental procedures.  The treatment note indicated that this did not sound like classic trigeminal neuralgia.  January 1998 treatment notes also indicate left facial/oral pain.  The assessment was left cheek pain.  In March 1998, the Veteran was indicated to have left check pain with intra-oral swelling.  An additional treatment noted (dated February 11, with no year indicated) noted complaints of left facial pain.  The Veteran was indicated to have prosthesis for temporomandibular joint and that the Veteran reported that she still got shooting pain.  As small pea-sized lump was indicated on the left that was tender.

The Veteran reported that she has pelvic pain since she had a sling placed on her bladder at the same time of her hysterectomy.  January 1997, May 1998, and March 2000 treatment notes indicated complaints of pelvic pain.

With respect to bowel and bladder claims, the Veteran reports that she has rectal bleeding with bowel movements and hemorrhoids since repair surgery.  The Veteran also reported fecal incontinence with loss of sensation.  Service treatment records indicate rectocele, uterine prolapse, stool leakage and flatus, and decreased rectal sensation in December 2007.  The Veteran underwent surgery in March 2008.  

The Veteran indicated that she was diagnosed with depression while she was stationed at Ft Knox, Kentucky, and has been on medication for this condition since that time.  The Veteran testified before the Board that she was assaulted in service by her now ex-husband and that she spoke to numerous chaplains about it.  She indicated that she had been diagnosed with major depressive disorder and was receiving treatment.   Service treatment records indicate diagnoses of depression in April and June 2000.  She was prescribed medication.

 Finally, the Veteran reported that she was told that she has paving stone degeneration in her eye, and a small hernia that appeared after her appendix was removed.

The Veteran has not been provided a VA examination in connection with any of the above-mentioned disabilities.  As the Veteran has testified that symptoms related to these disabilities began in service and have continued to the present, the Veteran should be afforded a VA examination in order to determine whether she has current disabilities related to these claims and, if so, whether such disabilities are related to military service or a service-connected disability.  In this regard, the Board notes that the Veteran has been service-connected for hysterectomy, migraine headaches, intervertebral disc disease, surgical scar of the neck, graves' disease (also claimed as hypothyroidism), hypertension, kidney stones, and status post appendectomy.  The Board notes that many of the Veteran's claimed conditions have symptoms that may overlap with already service-connected disorders.  The examiner is therefore specifically requested to identify whether the Veteran has separate disorders related to her complaints or whether her complaints are symptoms of already service-connected disorders.    

Upon remand, the Veteran should be afforded an opportunity to submit additional evidence relevant to her claims.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant VCAA-compliant notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of  38 C.F.R. § 3.304(f).

2.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of her service-connected rectocele and cystocele.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary testing should be completed and all symptoms associated with both conditions, including symptoms not specifically contained in the relevant diagnostic codes should be identified.  

The examiner should also indicate the effect each disability (the rectocele and the cystocele) has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether either service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Arrange for the Veteran to undergo VA examinations by an appropriate specialist in order to determine the nature and etiology of the Veteran claimed disabilities, including a disability manifested by numbness and tingling of the hands, a disability manifested by numbness and tingling of the feet, a disability manifested by heart palpitations, a right hip disability, allergies, a stress fractures of the legs, a left knee disability, papillary necrosis, temporomandibular joint disorder, a lump on the left cheek, a right ankle disability, a disability manifested by pelvic pain, fecal incontinence, urinary incontinence, hernia of the abdominal wall, a lump in the left breast, a nerve injury of the right check, a disability manifested by rectal bleeding, hemorrhoids, sprain of the right thumb, and paving stone degeneration.  Make the claims folder available to the examiner for review of pertinent documents therein.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have any of the claimed disabilities listed above?  If so, state the diagnosis or diagnoses.   In this regard, the Veteran is noted to be service-connected for hysterectomy, migraine headaches, intervertebral disc disease, surgical scar of the neck, graves' disease (also claimed as hypothyroidism), hypertension, kidney stones, and status post appendectomy.  Many of the Veteran's claimed conditions have symptoms that may overlap with already service-connected disorders.  The examiner is specifically requested to identify whether the Veteran has separate disorders related to her complaints or whether her complaints are symptoms of already service-connected disorders.

(b)  For all separately diagnosed conditions, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  Were any of the separately diagnosed disabilities caused by or aggravated by any service-connected disability?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  If the Veteran is diagnosed with PTSD, undertake appropriate development, to include contacting the Veteran and any relevant  departments or agencies, in order to verify stressors identified by the examiner as underlying the diagnosis.  

6.  Prepare a full description statement of the Veteran's service-connected rectocele and cystocele disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on her employability.  Thereafter, forward the Veteran's claims file and the prepared statement to the Director, Compensation Service, for extraschedular consideration of her service-connected rectocele and cystocele disabilities pursuant to 38 C.F.R. § 3.321(b). 

7.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


